ON PETITION EOR REHEARING.
Hoyt, J. —
In this case a petition for rehearing was filed, and, upon consideration by the court, it was ordered that the appellant answer that portion of said petition which argued what the rule of presumption should be as to the statute law of a sister state in the courts of this state. Before such answer had been filed and the matter further considered by this court, the parties to the action settled the same out of court. It therefore becomes unnecessary and perhaps improper that this court should pass upon that question in the petition for re-hearing, to which an answer was required as above stated, and in view of the fact that an answer had been required, and that the court expected to further consider the point raised with the view of a possible revision of so much of the opinion in the case as related to said question of presumption, the court now directs that the question of whether or not the statute law of a sister state will be presumed to be the same as the statute law of this state in the courts thereof will not be considered as settled by the decision heretofore rendered in this action, but the same will be considered as an open question, and when again raised in this court will be passed upon as such.
Scott, Dunbar and Stiles, JJ., concur.
Anders, O. J., not sitting.